IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
BRIAN KEITH NOBLE,
Plaintiff,
Vv. Civil Action No. 3:19CV309
HAMPTON ROADS REGIONAL JAIL, et al.,
Defendants.
MEMORANDUM OPINION
By Memorandum Order entered on May 9, 2019, the Court
conditionally docketed this action filed by Brian Keith Noble. On
August 7, 2019, the United States Postal Service returned an August
2, 2019 Memorandum Order marked, “RETURN TO SENDER” and “NO LONGER
AT THIS ADDRESS.” Since that date, Noble has not contacted the
Court to provide a current address. Noble’s failure to contact
the Court and provide a current address indicates his lack of
interest in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be dismissed without prejudice.

The Clerk is directed to send a copy of this Memorandum

Opinion to Noble.

/s/ esl
Robert E. Payne
Date: 3 OF Senior United States District Judge
rgini /

Richmond, Vi
